Order, Supreme Court, New York County (Burton Sherman, J.), entered July 2, 1992, which granted third third-party plaintiffs’ application for expedient service under CPLR 308 (5) of their third third-party complaint against Jose Pena by serving the State Insurance Fund and Western World Insurance Company, and the order of the same court and Justice, entered on or about June 16, 1993, which, inter alia, denied the insurance companies’ motions for renewal, unanimously affirmed, without costs.
Not until the end of 1990 did it become apparent that Jesus Pax was not "d/b/a Jose Pena.” Third third-party plaintiffs thereafter timely hired an investigator to search for Jose Pena, to no avail. In fact, it appears that Jose Pena may be out of both the State and country. We note that the investigator’s affidavit sufficiently demonstrates the significant efforts made in attempting to locate Pena (see, Saulo v Noumi, 119 AD2d 657). Under the circumstances, the IAS Court properly determined that personal service upon Jose Pena is impracticable and that expedient service upon the insurance carriers is appropriate (CPLR 308 [5]).
We have considered all other claims and find them to be meritless. Concur — Sullivan, J. P., Ellerin, Kupferman, Rubin and Tom, JJ.